Title: Thomas Jefferson to Salma Hale, 26 July 1818
From: Jefferson, Thomas
To: Hale, Salma


          
            Sir
            Monticello July 26. 18.
          
          I thank you for the pamphlets you have been so kind as to send me, which I now return. they give a lively view of the state of religious dissension now prevailing in the North, and making it’s way to the South. most controversies begin with a discussion of principles; but soon degenerate into episodical, verbal, or personal cavils. too much of this is seen in these pamphlets, and, as usual, those whose dogmas are the most unintelligible are the most angry. the truth is that Calvinism has introduced into the Christian religion more new absurdities than it’s leader had purged it of old ones. our saviour did not come into the world to save metaphysicians only. his doctrines are levelled to the simplest understanding: and it is only by banishing Hierophantic mysteries and Scholastic subtleties, and getting back which they have nick-named Christianity, and getting back to the plain and unsophisticated precepts of Christ, that we become real Christians. the half reformation of Luther and Calvin did something towards a restoration of his genuine doctrines; the present contest will, I hope, compleat what they begun, and place us where the evangelists left us. I salute you with esteem and respect.
          Th: Jefferson
        